DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
The Applicants arguments and claim amendments received on December 28, 2021 are entered into the file. Currently, claims 1 and 4 are amended; claims 2 and 3 are cancelled; claims 6-10 are withdrawn; and claim 11 is new; resulting in claims 1, 4, 5 and 11 pending for examination. 


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 11, the phrases “watermarked sheet material” and “watermarked paper” in claim 11 are indefinite because it is unclear whether a watermark is required by the claims or if the “watermarked sheet material” and “watermarked paper” simply needs to be capable of forming a watermark. 
In looking to independent claim 1, a watermarked sheet material is recited in line 3, and the claim has been amended to incorporate the limitation of original claim 3, wherein the claim now recites “wherein the watermarked sheet material has a watermark”. The incorporation of the limitation of original claim 3 positively recites a watermark, so it is clear that the watermarked sheet has a watermark because of this amendment. 
What is not clear, is whether the phrases “watermarked sheet material” and “watermarked paper” in claim 11 include or require a watermark, as a watermark is not positively recited by the language of claim 11 as it is in the amendments to independent claim 1. 
The language of the claim remain unclear as to whether the phrase “watermarked sheet material” and “watermarked paper” used in claim 11 requires that the sheet material have a watermark or whether the claimed “watermarked sheet material” and “watermarked paper” does not require a watermark until the positive recitation of “wherein the watermarked sheet material has a watermark” as in the amendments to claim 1.
In other words, based on the amended limitation recited in line 12 of claim 1, it appears that the phrase “watermarked sheet material” in line 3 does not include or require a watermark, but needs the positive recitation of a watermark being present (line 12 of claim) to be part of the structure. 
Therefore, in claim 11,  it is not clear if the phrase “watermarked sheet material” and “watermarked paper” recited by claim 11 requires that a watermark is present or if the phrase “watermarked sheet material” or “watermarked paper” means that the sheet material is capable of being watermarked. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Lob et al. (US 6,135,503; previously cited) in view of Sugdon (US 2018/03746).
Regarding claims 1 and 11, Lob et al. teaches a data sheet for a passport (3; hinged laminate body) comprising a top transparent cover foil (7; transparent resin layer), a watermarked paper inlay (9; watermarked sheet material/watermarked paper) arranged below the top transparent cover foil (7; transparent resin layer) and a bottom transparent cover foil (8; hinge layer) arranged below the watermarked paper inlay (9; watermarked sheet material/watermarked paper) having a hinge portion that protrudes from the bottom transparent cover foil (8; hinge layer) (Figure 2; col. 2 Ln. 1-65, col. 4 Ln. 5-col. 5 Ln. 40). 

    PNG
    media_image1.png
    197
    451
    media_image1.png
    Greyscale

 Lob et al. (US 6,135,503) Figure 2
Lob et al. does not expressly teach that the watermarked paper inlay (9; watermarked sheet material/watermarked paper) comprises and interlayer area that is within the layer structure of the data sheet and a hinge area that is present in the hinge area that protrudes from the layer structure of the data sheet, nor does the reference teach that a watermark of the watermarked paper inlay (9; watermarked sheet material/watermarked paper) spans both the interlayer area and hinge area. 
Sugdon teaches a security or identity booklet (hinged laminate body) comprising pages comprised of conventional materials, including polycarbonate and paper, wherein the pages  are provided with one or more security features such as watermarks, which can be easily authenticated ([0014-0021, 0032, 0041]). Sugdon further teaches that the biodata page can be provided with a watermark can be registered within or between the individual pages, or the watermark can be applied to the sheet such that it extends through the stitching region (i.e. hinge region) to increase the difficulty of replacing a single page while still being easily authenticated ([0014-0018, 0032, 0041]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the watermarked paper inlay (9; watermarked sheet material) of Lob et al. such that it extends into the hinge portion and providing a watermark such that it spans both the interlayer arrangement within the 
Additionally, it would have been obvious to provide a laser marking such that it spans both the interlayer arrangement within the layer structure of the data page (5; hinged body laminate) and a hinge arrangement portion that extends beyond the multilayer personalized page data page (5; hinged body laminate) as taught by Sugdon, to increase the difficulty of replacing a single page of the passport book while still being easily authenticated.


Claims 1, 4, 5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Lim et al. (US 2014/0326789) in view of Sugdon (US 2018/0037046).
Regarding claims 1 and 5, Lim et al. teaches a multilayer personalized page (100, 200; hinged laminate body) for a passport book, comprising a protective polycarbonate overlayer (170,160,260,250; transparent resin layer); a polycarbonate core layer with artwork (120,150,220,230; watermarked sheet material) arranged below the protective polycarbonate overlayer (170,160,260,250; transparent resin layer); and a hinge layer (110,111, 210, 211) arranged below the a polycarbonate core layer with artwork (120,150,220,230; watermarked sheet material) comprising a hinge (111, 211; 
Lim et al. does teach that the polycarbonate core layer with artwork (120,150,220,230; watermarked sheet material) can be provided with security features, such as laser engraving ([0025]). 
While Lim et al. teaches that the hinge layer (110,111, 210, 211) comprises an interlayer arrangement portion that is within the layer structure of the multilayer personalized page (100, 200; hinged laminate body)and a hinge arrangement portion that extends beyond the multilayer personalized page (100, 200; hinged laminate body), the reference does not expressly teach that the artwork or security features are watermarks, that the polycarbonate core layer with artwork (120,150,220,230; watermarked sheet material) also extends beyond the multilayer personalized page (100, 200; hinged laminate body) into the hinge area, nor that a watermark or laser marking are formed such that it covers both an interlayer arrangement portion and a hinge portion of the polycarbonate core layer with artwork (120,150,220,230; watermarked sheet material).
Sugdon teaches a security or identity booklet (hinged laminate body) comprising pages comprised of conventional materials, including polycarbonate, wherein the pages  are provided with one or more security features such as watermarks, which can be easily authenticated ([0014-0021, 0032, 0041]). Sugdon further teaches that the biodata page can be provided with a watermark can be registered within or between the individual pages, or the watermark can be applied to the sheet such that it extends 
As both Lim et al. and Sugdon teach identity booklets with layers comprised of polycarbonate including security features, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the watermark security feature taught by Sugdon as the security feature on the polycarbonate core layer with artwork (120,150,220,230; watermarked sheet material) to provide a security feature that is easily authenticated. 
Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the polycarbonate core layer with artwork (120,150,220,230; watermarked sheet material) of Lim et al. such that it extends into the hinge portion and providing a watermark such that it spans both the interlayer arrangement within the layer structure of the multilayer personalized page (100, 200; hinged laminate body)and a hinge arrangement portion that extends beyond the multilayer personalized page (100, 200; hinged laminate body) as taught by Sugdon, to increase the difficulty of replacing a single page of the passport book while still being easily authenticated. Additionally, it would have been obvious to provide a laser marking such that it spans both the interlayer arrangement within the layer structure of the multilayer personalized page (100, 200; hinged laminate body) and a hinge arrangement portion that extends beyond the multilayer personalized page (100, 200; hinged laminate body) as taught by Sugdon, to increase the difficulty of replacing a single page of the passport book while still being easily authenticated.
Regarding claim 5, Lim et al. in view of Sugdon teaches all the limitations of claim 1 above, and Lim et al. teaches the inclusion of a polycarbonate with an electronic component (130; electronic component layer) such as a chip antenna, IC board or RFID device for storing and reading embedded personal data (Fig. 1, 4; [0024]). 
Regarding claim 11, Lim et al. teaches a multilayer personalized page (100, 200; hinged laminate body) for a passport book, comprising a protective polycarbonate overlayer (170,160,260,250; transparent resin layer); a polycarbonate core layer with artwork (120,150,220,230; watermarked sheet material) arranged below the protective polycarbonate overlayer (170,160,260,250; transparent resin layer); and a hinge layer (110,111, 210, 211) arranged below the a polycarbonate core layer with artwork (120,150,220,230; watermarked sheet material) comprising a hinge (111, 211; hinge portion) that enables the multilayer personalized page (100, 200; hinged laminate body) to be sewn or stapled together into a passport book (Figure 3, 5; [0024-0026]). 
Lim et al. does teach that the polycarbonate core layer with artwork (120,150,220,230; watermarked sheet material) can be provided with security features ([0025]). 
While Lim et al. teaches that the hinge layer (110,111, 210, 211) comprises an interlayer arrangement portion that is within the layer structure of the multilayer personalized page (100, 200; hinged laminate body)and a hinge arrangement portion that extends beyond the multilayer personalized page (100, 200; hinged laminate body), the reference does not expressly teach that the artwork or security features are watermarks, that the polycarbonate core is a watermarked paper, that the polycarbonate core layer with artwork (120,150,220,230; watermarked sheet material) also extends beyond the multilayer personalized page (100, 200; hinged laminate body) 
Sugdon teaches a security or identity booklet (hinged laminate body) comprising pages comprised of conventional materials, including paper and polycarbonate, wherein the pages  are provided with one or more security features such as watermarks, which can be easily authenticated ([0014-0021, 0032, 0041]). Sugdon further teaches that the biodata page can be provided with a watermark can be registered within or between the individual pages, or the watermark can be applied to the sheet such that it extends through the stitching region (i.e. hinge region) to increase the difficulty of replacing a single page while still being easily authenticated ([0014-0018, 0032, 0041]).
As both Lim et al. and Sugdon teach identity booklets with layers comprised of polycarbonate including security features, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the watermark security feature taught by Sugdon as the security feature on the polycarbonate core layer with artwork (120,150,220,230; watermarked sheet material) to provide a security feature that is easily authenticated. Additionally, Sugdon teaches that the watermarked pages of the booklet are comprised of conventional materials such as paper and polycarbonate ([0021]), therefore, it would have been obvious to one of ordinary skill in the art to substitute the polycarbonate core layer of Lim et al. with a watermarked paper taught by Sugdon, as Sugdon teaches paper and polycarbonate to be art recognized equivalents for watermarked materials in identity booklets. 
Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the polycarbonate core layer with artwork (120,150,220,230; watermarked sheet material) of Lim et al. such that it extends into the hinge portion and providing a watermark such that it spans both the interlayer arrangement within the layer structure of the multilayer personalized page (100, 200; hinged laminate body)and a hinge arrangement portion that extends beyond the multilayer personalized page (100, 200; hinged laminate body) as taught by Sugdon, to increase the difficulty of replacing a single page of the passport book while still being easily authenticated. Additionally, it would have been obvious to provide a laser marking such that it spans both the interlayer arrangement within the layer structure of the multilayer personalized page (100, 200; hinged laminate body) and a hinge arrangement portion that extends beyond the multilayer personalized page (100, 200; hinged laminate body) as taught by Sugdon, to increase the difficulty of replacing a single page of the passport book while still being easily authenticated.


Claims 1, 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Ivestor et al. (US 2016/0355045) in view of Sugdon (US 2018/0037046).
Regarding claims 1 and 4, Ivestor et al. teaches a security booklet having a data page (5; hinged body laminate) with personal data and security features to be fastened within a booklet (Abstract; Figure 1, 5; [0013-0017, 0054-0065, 0091-0096]). The data page (5; hinged body laminate) is comprised of a transparent polymer sheet (10; transparent resin layer); a single layer or multilayer substrate (11; watermarked 
Ivestor et al. does not expressly teach that the single layer or multilayer substrate (11; watermarked sheet material) comprises a water mark, nor that the single layer or multilayer substrate (11; watermarked sheet material) extends over the hinge region such that watermark spans both the interlayer portion and hinge portion. 
Sugdon teaches a security or identity booklet (hinged laminate body) comprising pages comprised of conventional materials, including polycarbonate, wherein the pages  are provided with one or more security features such as watermarks, which can be easily authenticated ([0014-0021, 0032, 0041]). Sugdon further teaches that the biodata page can be provided with a watermark can be registered within or between the individual pages, or the watermark can be applied to the sheet such that it extends through the stitching region (i.e. hinge region) to increase the difficulty of replacing a single page while still being easily authenticated ([0014-0018, 0032, 0041]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the a single layer or multilayer substrate (11; watermarked sheet material)of Ivestor et al. such that it extends into the hinge portion and providing a watermark such that it spans both the interlayer arrangement within the layer structure of the data page (5; hinged body laminate) and a 
Regarding claim 5, Ivestor et al. in view of Sugdon teaches all the limitations of claim 1 above, and further teaches that the single or multilayer substrate (11; watermarked sheet material) may include one or more security devices incorporated within the laminate substructure, such as an RFID chip ([0061]). 

Response to Arguments
Response-Claim Rejections - 35 USC § 112
The previous rejection of claim 1 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite regarding the limitation “and has a hinge portion protruding from the transparent resin layer in plan view” is overcome by the amendments made to claim 1 in the response filed December 28, 2021. The claim amendments aid in clearly defining the structure of the hinge layer.

With respect to the rejections over the indefiniteness of the phrase “watermarked sheet material”, these rejections are maintained in the office action above. On page 6 of 
On page 4 of the previous office action, claim 3 was addressed with claims 1 through 5 in the rejection under 112, second paragraph regarding the phrase “watermarked sheet”. As stated in the rejection of claim 11 above, while independent claims 1 and 11 both recite “watermarked sheet material”, claim 1 further recites “wherein the watermarked sheet material has a watermark”. It raises the question as to whether the phrase “watermarked sheet material” means that a watermark is present, or that the watermarked sheet material is capable of being watermarked, but as recited in claim 1, the watermark is not present unless positively recited.  
In other words, it is not clear why claim 1 positively recites “wherein the watermarked sheet material has a watermark” if, as stated by the Applicant on page 6 of the response that “it is clear that the watermarked sheet material itself is watermarked”. 

Response-Claim Rejections - 35 USC § 102 and 103
In light of the Applicants amendments in the response filed December 28, 2021, the rejections under 35 U.S.C. 102 of claims 1, 2, and 5 over Pudleiner et al. and of claims 1, 2 and 5 over Brunet et al. are withdrawn. 

The rejections under 35 U.S.C. 102 of claim 1 over Lob et al. is overcome, however, the reference is being applied under 35 U.S.C. 103 in combination with Sugdon and any arguments still deemed valid will be addressed herein. 
It is noted that in the Applicants arguments, “New Claim 6” is referenced multiple times throughout the arguments, however, claim 6 is withdrawn in the current claim set and claim 11 is new. For purposes of addressing the arguments, it will be assumed that when the Applicant refers to “New Claim 6”, the intention is to actually refer to new claim 11.

The Applicant addresses the secondary reference to Sugdon used in all the combinations above on page 10 of the arguments. The Applicant argues that the claimed invention has a different configuration from each of the remaining references and that none of the prior art references teach the newly added limitations to claim 1 and new claim 11 regarding the interlayer arrangement and hinge layer arrangement of the watermarked sheet material. 
These arguments are not persuasive. 
The applicant points to paragraph [0051] of the pg-pub for providing distinct advantages of the claimed invention as recited by claim 1 that would not have been achieved or realized by one of ordinary skill in the art. It is believed that paragraph [0055] was meant to be referenced. In this portion of the specification, the claimed invention is discussed in section (4), wherein both a watermark 31 and marking 32 are referenced (referred to later as “watermark 31 and the like”), wherein it is stated that it is “difficult to separately form the watermark 31 and the like formed in the inner watermarked paper section 30a and in the watermark 31 and the like formed in the outer watermarked paper section 30b”. The section goes onto state that when the 
The embodiment described by paragraph [0055] cited by the Applicant is not commensurate in scope with the claimed invention as required by claim 1. The embodiment in paragraph [0055] is comprised of watermarked paper, references two different markings: a watermark 31 and a marking 32. These features are not recited or required by claim 1.  Furthermore, as stated in the rejections above, Sugdon teaches that the watermark can be provided to extend through the stitching region (hinge region) to increase the difficulty of replacing a single page while still being easily authenticated ([0014-0018, 0032, 0041]). 

The applicant points to paragraph [0051] of the pg-pub for providing distinct advantages of the claimed invention as recited by claim 6 that would not have been achieved or realized by one of ordinary skill in the art. It is believed that paragraph [0055] was meant to be referenced. In this portion of the specification, the claimed invention is discussed in section (3), wherein a watermarked paper 30 and a laser coloring layer 40 are disclosed as being “adhered together wherein a portion of the resin of the laser coloring layer 40 is incorporated into the fibers of the watermarked paper 30”, wherein when the hinged laminate is disassembled, the watermarked paper is separated into a portion that is adhered to the laser coloring layer 40 as the upper layer and a portion adhered to the hinge layer as the lower layer. These features are not commensurate in scope with the claimed invention as recited by claim 11, as claim 11 does not recite or require a laser coloring layer wherein a portion of the laser coloring 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA POWERS whose telephone number is (571)270-5624. The examiner can normally be reached Monday-Friday, 10:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 571-272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LAURA POWERS
Examiner
Art Unit 1785



/LAURA C POWERS/Primary Examiner, Art Unit 1785